Citation Nr: 1336468	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an earlier effective date prior to September 1, 2008, for dependency allowance for daughter and February 1, 2009 for wife.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1976 to August 1980 and in the Navy from January 1991 and May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO awarded a combined disability rating to 30 percent, effective December 4, 2000, making the Veteran eligible to receive compensation for dependents.  

2.  A November 2002 letter informed the Veteran that he was eligible to receive an additional allowance for his dependents, and informed him of the required evidence to submit; he did not submit any of the required evidence to VA to establish that he had dependents.  

3.  In January 2009 the Veteran contacted VA and indicated that he wanted to add his wife, daughter, and son as dependents on his disability award; he submitted a VA Form 21-686c later that same month.  

4.  In March 2009, the Veteran submitted a VA Form 21-674 confirming that his daughter was a full time student beginning in September 2008.



CONCLUSION OF LAW

The criteria for an earlier effective date prior to September 1, 2009, for dependency allowance for daughter and February 1, 2009 for spouse are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

With respect to the duty to notify, the Board finds that in this case, the Veteran's claim for dependency benefits has been granted, and he has appealed the downstream issue of entitlement to an earlier effective date.  Thus, his initial underlying claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) no longer required because the intended purpose of the notice has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Harman v. Nicholson, 483 F.3d 1311 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  At his hearing, the Veteran was asked if he possessed any evidence, other than his personal statements/testimony, which would support his allegation that he submitted evidence of the dependency of his daughter and wife prior to 2009.  The Veteran and his representative were permitted a 30 day period to check on the existence of any additional evidence showing a submission of dependence information prior to 2009; as of this date, they have not submitted any additional evidence.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A (b)(1). VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The statutory and regulatory provisions explicitly state that, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).  

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) (West 2002).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1).  

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In a November 2002 rating decision, the Veteran was award an increased disability rating for his service-connected left ankle disability, which resulted in a combined disability rating of 30 percent, effective December 4, 2000.  This made him eligible to receive an additional compensation allowance for his dependents.  

The November 2002 letter to the Veteran which notified him of his increased disability rating also specifically notified him of the additional allowance available for dependents and the required information he was required to submit to obtain this additional allowance.  He was provided a copy of a VA Form 21-686c and informed of the necessity of completing and submitting the form before additional compensation for dependents could be paid.  The record does not reflect that the Veteran submitted the required information to VA at this time. 

The record reveals that the Veteran filed a claim for an increased disability rating for his service-connected left ankle disability in June 2006.  The claim was denied by a September 2007 rating decision.  

In January 2009 the Veteran contacted VA and indicated that he wanted to add his wife, daughter, and son as dependents on his disability award.  Later that same month he submitted a VA Form 21-686c which provided dependency information for his wife, daughter, and son.  

In March 2009 the RO informed the Veteran by letter that his wife was added as a dependent effective February 1, 2009.  This letter requested additional information with respect to the Veteran's daughter and son.  Information submitted indicated that the daughter was 19 and the son was 22.  The RO requested information to verify whether either was a full time student to permit a finding of dependency.

In March 2009, the Veteran submitted a VA Form 21-674 which confirmed that his daughter was a full time student beginning August 25, 2008.  

In a July 2009 letter, the RO informed the Veteran that the daughter had been added as a dependent for the period of time from September 1, 2008, her entry into school until June 1, 2010 her completion of school.

In July 2009, the Veteran submitted his notice of disagreement (NOD) with the effective dates of the award of dependency allowance for his wife and daughter.  He specifically stated that he submitted the required information to his VA representative upon award of the 30 percent disability rating.  

In May 2010 the Veteran submitted his substantive appeal on a VA Form 9.  At this time he claimed that he filled out the required forms "at the VA in Syracuse.  They were also to be sent in to the Regional Office in Buffalo by the VA representative I was assigned in Watertown."  

In May 2011, the Veteran presented sworn testimony at a hearing before the undersigned.  He testified that upon the award of a 30 percent disability rating in 2002 he submitted copies of his marriage certificate, and birth certificates for his children to his VA representative at the Watertown VA office.  He testified that "Dr. Luster was my representative" at the time.  He further testified that he did not have copies of confirmation of the submission of the required information from that time.  The Veteran and his representative were also given additional time to review the information at the representative's office to see if copies of the forms and information could be found showing submission in 2002.  Two years after the hearing, they have failed to submit any additional evidence.  

The Veteran is currently represented by Disabled American Veterans; this appointment was made in July 2009.  The prior power of attorney contained in the claims file reveals that the Veteran was represented by the New York State Division of Veterans Affairs.  The VA Form 21-22 making this prior appointment specifically identifies a Mr. Lester as a State Veteran Counselor with an address in Watertown.  Based on this information, and the Veteran's testimony, the Board can only conclude that the Veteran submitted the information to his representative in 2002 and not directly to VA.  Apparently, the Veteran's representative at that time failed to forward the required evidence of dependency to VA.  

Upon review, the Board finds that entitlement to an effective date for payment of additional compensation benefits due to a dependent daughter prior to September 1, 2008 and a dependent spouse prior to February 1, 2009 is not warranted.  

As noted above, regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's claim for additional compensation for his current dependent spouse was received by the RO January 30, 2009.  38 C.F.R. § 3.401(b)(1)(ii).  Significantly, a review of the claims file shows the RO did not receive a claim, application, or complete up to date dependency information to add the Veteran's current spouse as a dependent until that time.  The date that dependency arose was January 30, 2009, the date that the Veteran's VA Form 21-688c was received.  While the effective date when the Veteran's combined disability rating was increased to at least 30 percent was November 2002, evidence of dependency was not received by VA within one year of notification of such rating action.  38 C.F.R. § 3.401(b)(3).  Pursuant to 38 C.F.R. § 3.31, the date of the commencement of payment of the Veteran's award for additional compensation for his current wife as a dependent was the start of the month after the effective date of January 30 2009, or, in this case, February 1, 2009.  38 C.F.R. § 3.401(b)(4) (2013).

With respect to the Veteran's daughter, the VA Form 21-674 received in March 2009, confirmed that she was a full time student as of August 25, 2008.  While the RO set the effective date of the daughter's dependency at September 1, 2008, a date as late as March 2009 could properly be set based upon the date of receipt. 

Here, the correct effective dates based on the applicable statutes, regulations, and the evidence of record was September 1, 2008 for the daughter and February 1, 2009 for the wife.  

To the extent that the Veteran suggests that VA lost or misplaced the forms he allegedly submitted in 2002, he has offered no supporting evidence.  Rather, his testimony is that he submitted the information to his then representative rather than to VA.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

There is no VA Form 21-686c contained in the claims file that was received in 2002.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any information submitted to the RO, would have been received and associated with the claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  In this case the Veteran specifically indicates that he did not submit the necessary information to the RO but rather his representative who was not located at the RO.  The Board finds the Veteran's assertion that he submitted the required information in 2002 is not sufficient to rebut the presumption of regularity in the administrative process.  

Based on the foregoing discussion, the preponderance of the evidence is against the assignment of an effective date prior to September 1, 2008, for dependency allowance for daughter and February 1, 2009 for spouse.  Accordingly, for the reasons and bases discussed above, the appeal is denied.



ORDER

Entitlement to an earlier effective date prior to September 1, 2008, for dependency allowance for daughter and February 1, 2009 for spouse, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


